t c memo united_states tax_court jeffrey l beecroft and carol larkin-beecroft petitioners v commissioner of internal revenue respondent docket no filed date held ps' motion for administrative and litigation costs will be denied stuart s lipton for petitioners patricia montero for respondent memorandum opinion laro judge petitioners moved the court on date to recover administrative and litigation costs under - - - - sec_7430 and rule respondent issued petitioners a notice_of_deficiency reflecting her determination that they were liable for a dollar_figure deficiency in their federal_income_tax and a dollar_figure penalty under sec_6662 petitioners petitioned the court to redetermine respondent's determination before trial the parties settled all issues raised in the notice_of_deficiency the parties agree that the deficiency is dollar_figure and that the penalty is dollar_figure we must decide whether petitioners are entitled to any of their claimed administrative and litigation costs we conclude they are not section references are to the internal_revenue_code rule references are to the tax_court rules_of_practice and procedure dollar amounts are rounded to the nearest dollar background we decide petitioners' motion based on the record including respondent's objection and the parties' affidavits declaration and exhibits neither party requested a hearing and we conclude that one is not necessary rule a petitioners are husband and wife and they resided in altadina california at the time of their petition they filed a form_1040 u s although petitioners' motion mentions only litigation costs the motion refers to costs that were incurred prior to the notice_of_deficiency ie administrative costs we consider petitioners' motion to be a motion for both administrative and litigation costs - - - - individual_income_tax_return using the filing_status of married filing joint_return mr beecroft is a production designer petitioners' form_1040 reports that mr beecroft received dollar_figure of wages during from the following payees ep production services dollar_figure time warner entertainment big_number first premiere co big_number the bonbon picture co big_number total big_number respondent determined that petitioners failed to report dollar_figure of wages paid to mr beecroft in by ep management services inc ep management services inc issued mr beecroft a form_w-2 wage and tax statement for these wages petitioners claim that they did not report these wages because they did not receive this form_w-2 and they believed that any wages mr beecroft received from ep management services inc were included in a form_w-2 that he received from ep production co the notice_of_deficiency states that we have adjusted your gross wages to agree with the amounts shown on forms w-2 petitioners' form_1040 also reports a deduction for a dollar_figure loss from mr beecroft's sole-proprietor business the business the business provided services on production design petitioners received pay stubs for the respective checks tendered to mr beecroft from ep production services and ep management services inc and petitioners now concede that the form_w-2 from ep production services did not list wages and withholding credits attributable to ep management services inc - - - - and petitioners reported the business' revenue and expenses on schedule c profit or loss from business sole_proprietorship the business had dollar_figure of gross_receipts in of the dollar_figure loss reported for the business dollar_figure was claimed for seminars and classes dollar_figure research expenses dollar_figure and theater review dollar_figure respondent disallowed petitioners' claim for the dollar_figure amount as stated in the notice_of_deficiency since you did not establish that the business_expense shown on your tax_return was paid_or_incurred during the taxable_year and that the expense was ordinary and necessary to your business we have disallowed the amount shown petitioners' form_1040 also reports dollar_figure in itemized_deductions of this amount dollar_figure was claimed for dollar_figure of mr beecroft's employee business_expenses the dollar_figure amount was claimed for vehicle expenses dollar_figure travel_expenses including lodging airplane car rental etc dollar_figure meals and entertainment dollar_figure and other business_expenses dollar_figure respondent disallowed the dollar_figure amount as stated in the notice_of_deficiency since you did not establish that the business_expense shown on your tax_return was paid_or_incurred during the taxable_year and that the expense wa sec_3 the difference between the dollar_figure and dollar_figure amounts reflects the 2-percent limitation on miscellaneous_itemized_deductions - - - - ordinary and necessary to your business we have disallowed the amount shown on date respondent sent a 30-day_letter to petitioners proposing that petitioners were liable for a dollar_figure deficiency in income_tax and a dollar_figure penalty under sec_6662 respondent issued the subject notice_of_deficiency on date reflecting her determination_of_a_deficiency and penalty in the same amounts as proposed in the 30-day_letter the deficiency and penalty shown in the notice_of_deficiency are primarily due to the adjustments mentioned above before the notice_of_deficiency was issued petitioners did not present respondent with any substantiation for the disallowed deductions or any explanation concerning the fact that the dollar_figure of wages shown on the form_w-2 from ep management services inc was not includable in their gross_income on date petitioners' counsel stuart s lipton mailed a letter to an internal revenue employee at an internal revenue office in los angeles california this letter states dear patty this is to confirm that there will be a meeting in room in the offices of the irs pincite north los angeles street pincite p m on date at which charles thiras accountant for the taxpayer will present documentary_evidence to support the validity of petitioners claim that this 30-day_letter was the first notice that they received alerting them that respondent was auditing their federal_income_tax return - - - - the deductions initially disallowed by the irs in the final examiner's report for the tax_year the taxpayer understands that the time for filing a tax_court petition in this matter expires on or about date and that he will therefore be expected to make a complete showing regarding the claimed deductions at this meeting on june prior to the meeting on june an executed form_2848 authorizing mr thiras to act on behalf of the taxpayer will be prepared and delivered on behalf of the taxpayer i want to thank you for giving us this last opportunity to show the correctness of the returns as filed without having to resort to unnecessary and expensive litigation in the tax_court if there is anything in particular that you believe mr thiras should bring with him to the upcoming meeting such as the type of supporting documentation required please let me know in advance of the meeting date so that proper arrangements can be made i am mindful of the fact that given the late date of this scheduled meeting it will not be possible for the taxpayer to seek a postponement however we would appreciate being advised of the name of the examining agent who will be assigned to this matter if you have any questions please do not hesitate to contact me sincerely s stuart s lipton petitioners did not present any documentation or explanations to respondent at the time of this scheduled meeting petitioners petitioned the court on date alleging in their petition that they were not liable for any deficiency or penalty for on date the court filed respondent's answer to the petition in her answer respondent - - - - generally denied all of petitioners' allegations of error and facts related thereto on date mr lipton met with one of respondent's revenue agents at this meeting mr lipton presented some documents to attempt to substantiate petitioners' entitlement to the disputed deductions following this meeting the revenue_agent concluded that the expenditures had been made but that petitioners had not shown that the expenditures were business related the court called this case for trial in san francisco california on date mr lipton appeared on behalf of petitioners and respondent was represented by her counsel the parties' counsel reported to the court that the case was ready for trial and the court set the trial for date on date the parties' counsel appeared before the court and notified the court that they had settled their differences counsel read the terms of the settlement into the record and on date the court filed the parties' stipulation of settled issues stipulation as stated in the stipulation petitioners agree to report the dollar_figure of wages reported on the form_w-2 issued by ep management services inc and they agree that they are liable for an accuracy-related_penalty under sec_6662 respondent agrees that petitioners are entitled to a dollar_figure prepayment credit for federal withholding on the wages including dollar_figure that is attributable to excess medicare - - - - withheld and that petitioners can deduct the related state_income_tax withholding dollar_figure and state disability insurance dollar_figure on their schedule a itemized_deductions respondent also agrees that petitioners can deduct dollar_figure of the dollar_figure itemized_deductions in dispute and that petitioners can deduct dollar_figure of the dollar_figure schedule c expenses in dispute in connection with petitioners' motion for administrative and litigation costs petitioners claim that they incurred dollar_figure in administrative and litigation costs from date to date stemming primarily from approximately hours of legal services at a rate of approximately dollar_figure per hour petitioners request an award of dollar_figure of these costs plus an award of percent of the unstated attorney's_fees that they incurred in the preparation and prosecution of the motion at hand discussion sec_7430 provides that the prevailing_party may be awarded reasonable_administrative_costs incurred in connection with an administrative_proceeding within the internal_revenue_service and reasonable_litigation_costs incurred in connection with a court_proceeding the congress enacted sec_7430 as part of the tax equity and fiscal responsibility act of publaw_97_248 sec a 96_stat_324 and as relevant hereto the congress amended sec_7430 as part of the technical_and_miscellaneous_revenue_act_of_1988 pub l - - - - sec a 102_stat_3342 effective with respect to proceedings commenced after date sec_7430 was amended most recently by the taxpayer bill of right sec_2 publaw_104_168 secs 110_stat_1452 effective with respect to proceedings commenced after date in order for this court to award reasonable administrative and litigation costs under sec_7430 seven requirements must be met the record must show that the moving party filed a timely motion for an award of reasonable administrative and litigation costs rule a we find that petitioners met this requirement the moving party substantially prevailed in the administrative_proceeding and the proceeding in this court sec_7430 respondent concedes that petitioners met this requirement the moving party did not unreasonably protract the administrative_proceeding or the proceeding in this court sec_7430 respondent concedes that petitioners met this requirement the commissioner's position in the administrative_proceeding and the proceeding in this court were not substantially justified in law or in fact sec_5 in relevant part the taxpayer bill of right sec_2 tbr2 publaw_104_168 secs 110_stat_1452 - - - - c a i a and b 487_us_552 huffman v commissioner 978_f2d_1139 9th cir affg in part revg in part on other grounds and remanding tcmemo_1991_144 100_tc_457 as discussed below we hold that respondent's position was substantially justified the moving party exhausted any administrative remedies available to him or her in the internal_revenue_service sec_7430 respondent concedes that petitioners met this requirement the moving party has a net_worth that did not exceed dollar_figure million at the time the petition was filed in the case sec_7430 u s c sec d b respondent concedes that petitioners met this requirement the amount of costs claimed is reasonable sec_7430 c and respondent challenges the reasonableness of petitioners' claimed costs on the basis of amended sec_7430 to place on the commissioner the burden of proving that her position in the administrative_proceeding and the proceeding in this court were substantially justified we need not and do not decide whether the tbr2 is applicable to the instant matter to place the burden_of_proof on respondent with respect to this prong we rule on petitioners' request for an award of administrative and litigation costs based on the preponderance_of_the_evidence it is irrelevant in this case who bears the burden_of_proof see 87_tc_305 ndollar_figure this requirement applies only to a judgment for an award of reasonable_litigation_costs sec_7430 - - - - our holding that respondent's position was substantially justified we do not decide this issue these seven requirements are in the conjunctive each requirement must be met before this court may order an award of administrative and litigation costs to a taxpayer under sec_7430 88_tc_492 an award of reasonable administrative and litigation costs to a taxpayer in a tax_court proceeding is discretionary with the court hearing the case and appellate courts apply an abuse_of_discretion standard to review our determinations of the amount of costs if any awarded to a taxpayer and whether the commissioner's positions were or were not substantially justified powers v commissioner supra pincite and the cases cited therein see also h rept pincite we turn to the first requirement in dispute namely whether the commissioner's position was substantially justified respondent took a position in the administrative_proceeding when respondent issued the notice_of_deficiency to petitioners on date sec_7430 respondent took a position in this proceeding when the court filed respondent's answer on date sec_7430 huffman v commissioner supra pincite see also han v commissioner tcmemo_1993_386 ordinarily we consider the reasonableness of each of these positions separately huffman v commissioner supra pincite- - - - - in the instant setting however when these positions are the same we evaluate their reasonableness whether the commissioner's position was substantially justified turns on a finding of reasonableness based on the facts and circumstances of the case as well as on any legal precedents that may relate thereto 55_f3d_189 5th cir affg tcmemo_1994_182 94_tc_685 we ask ourselves whether the commissioner knew or should have known that her position was invalid at the onset nalle v commissioner supra pincite for petitioners to prevail respondent's position in fact as well as law must not have been justified to a degree that could satisfy a reasonable person pierce v underwood supra pincite whether the commissioner's position has a reasonable basis in fact and law turns in part on whether there is substantial evidence to support it id pincite powers v commissioner supra pincite the fact that the commissioner concedes an issue in and of itself does not mean that the commissioner's position was not substantially justified within the meaning of sec_7430 92_tc_760 it remains however a relevant factor to consider in determining the degree of the commissioner's justification 931_f2d_1044 5th cir powers v commissioner supra pincite - - - - petitioners claim that respondent's position was unreasonable because petitioners were not given an opportunity to participate in an audit examination or appeals_conference prior to the mailing of the notice_of_deficiency and the notice reflected neither a credit for the withheld federal tax nor a deduction for the withheld state tax and excess social_security_tax shown on the form_w-2 from ep management services inc petitioners also claim that respondent used the cost of litigation as a tool to extract from petitioners an other than equitable ending to this case we are not persuaded by petitioners' arguments that respondent's position was unreasonable indeed the record points to the opposite conclusion respondent's position was premised primarily on petitioners' failure to substantiate items claimed on their returns as business_expenses deductions are a matter of legislative grace and petitioners must prove their entitlement to a deduction 292_us_435 sec_6001 also imposes on petitioners an affirmative duty to maintain books_and_records sufficient to support items reported on their returns with this well-established law in mind we believe that it was reasonable for respondent to make the adjustments shown in the notice_of_deficiency and to refuse to concede any of these adjustments until she received and verified petitioners' substantiation for these amounts 854_f2d_263 - - - - 7th cir affg tcmemo_1987_52 92_tc_760 we also note that petitioners ultimately agreed that they were wrong with respect to their claim for dollar_figure percent of the dollar amount of these adjustments ie the stipulation reflects the fact that petitioners were not allowed to deduct dollar_figure of the dollar_figure amount in dispute big_number big_number big_number it is also hard to believe that petitioners neither received the form_w-2 from ep management services inc nor knew that mr beecroft had received dollar_figure in wages that were not reported on their form_1040 we find no persuasive evidence in the record to support petitioners' claim of overreaching by respondent's agents to support their claim petitioners submitted a date letter from mr lipton to respondent's counsel that petitioners allege reflects the terms of a settlement that they entered into with respondent on date petitioners allege that respondent backed out of this settlement in an attempt to increase the expenses that petitioners were incurring in litigating this matter and otherwise to force petitioners to settle this case for an inequitable amount we are unpersuaded by this letter or by petitioners' claim with respect thereto the record contains no evidence that this letter accurately reflects a settlement offer tendered to petitioners by respondent as a point of fact the record contains a letter from respondent's counsel to mr lipton that was sent by facsimile during the morning of date - - - - this facsimile states specifically that mr lipton's letter incorrectly reflects respondent's settlement offer although petitioners attempt in their motion to support their position of overreaching by respondent with mr lipton's naked assertions of fact we do not consider these assertions to be proof rule b see 99_tc_202 n 90_tc_1248 48_tc_704 affd 413_f2d_1047 9th cir we conclude that respondent's positions had a reasonable basis in law and fact based on this conclusion we need not and do not decide the reasonableness of the claimed expenses we note in passing however that we have been involved with enough cases of this type to know that the instant case was nothing more than a routine substantiation case and why it was not resolved at the scheduled meeting of date which we believe it easily could have been we do not know we hold that petitioners are not entitled to administrative or litigation costs under sec_7430 in so holding we have considered all arguments by petitioners for a contrary holding and to the extent not discussed above find them to be irrelevant or without merit to reflect the foregoing an appropriate order will be issued denying petitioners' - - - - motion for an award of administrative and litigation costs
